NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                              901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                              CORPUS CHRISTI, TEXAS 78401
                                                                              361-888-0416 (TEL)
JUSTICES
                                                                              361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                              HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                              ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                          100 E. CANO, 5TH FLOOR
                                                                              EDINBURG, TEXAS 78539
                                                                              956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER             Thirteenth District of Texas                 956-318-2403 (FAX)

                                                                              www.txcourts.gov/13thcoa

                                            June 23, 2015

      Hon. Edmundo O. Ramirez                        Hon. Minerva I. Zamora
      Ellis, Koeneke & Ramirez, L.L.P.               Ellis, Koeneke & Ramirez, LLP
      1101 Chicago Ave.                              1101 Chicago Ave.
      McAllen, TX 78501-4822                         McAllen, TX 78501-4822
      * DELIVERED VIA E-MAIL *                       * DELIVERED VIA E-MAIL *

      Hon. Marlane A. Meyer                          Hon. J. Joseph Vale Jr.
      Meyer & Guerrero                               Atlas, Hall & Rodriguez, LLP
      308 North 15th Street                          818 W. Pecan Blvd.
      McAllen, TX 78501                              McAllen, TX 78501-2418
      * DELIVERED VIA E-MAIL *                       * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00667-CV
      Tr.Ct.No. P-34,801-A
      Style:    In the Estate of Mildred Ozella Favor Pursley a.k.a. Mildred F. Pursley,
                deceased


              Appellant’s motion for leave to file a response to appellees’ sur-reply brief in the
      above cause was this day GRANTED by this Court. The response has been ordered
      filed as of June 17, 2015, the date of receipt.

                                                Very truly yours,



                                                Cecile Foy Gsanger, Clerk

      CFG:ch